DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-13 and 15-22 of US Application No. 15/848,134 are currently pending and have been examined.  Claim 4-7 are rejoined.
Claims 1, 3-13 and 15-22 are allowed. 

Election/Restrictions
Claims 1, 3-13 and 15-22 are allowable. Claim 4-7, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 31 January 2020, is hereby withdrawn and claims 4-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 26 February 2021, with respect to the rejection of claims 1, 3, 8-13, 15, 17 and 20-22 under 35 USC § 101 have been fully considered. The previous rejections are withdrawn. With respect to independent claims 1, 8 and 20, the limitation “training, using one or more metrics for the one or more optimal navigation routes and a cost function, the neural network weights of the neural network at predefined intervals, wherein the training minimizes the cost function at the neural network weights in a layer of the neural network, and wherein subsequent to training the neural network generates updated one or more criteria” is not an abstract idea. Accordingly, the limitation is an additional element. The limitation trains neural network weights to be used in the neural network for updating one or more criteria. The criteria are subsequently used to determine one or more optimal navigation routes. Therefore, the limitation, i.e., the additional element, applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception and are persuasive. Therefore, the rejections of claims 1, 8 and 20, and all claims depending therefrom, are withdrawn. 

Allowable Subject Matter
Claims 1, 3-13 and 15-22 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Schlesinger et al. (US 2017/0328725 A1, “Schlesinger”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Schlesinger, discloses that routing factors are identified based on a routing request associated with a user, where the routing factors include route preferences of the user. Routes are generated based on the routing request. Preference weights are determined for the route preferences, where the preference weights correspond to machine learning models based on sensor data provided by one or more sensors in association with the user. Route scores are determined for the routes based on the preference weights. A suggested route is provided to a user device associated with the user, where the suggested route corresponds to a selected route of the routes and is provided based on the route score of the selected route.



Independent claim 20 recites substantially similar limitations and are allowed for the same reason as claim 1. 

Claims 3-13, 15-19, 21 and 22 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    






/AARON L TROOST/Primary Examiner, Art Unit 3668